Citation Nr: 1216551	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  06-00 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1. Entitlement to a total disability evaluation based on individual unemployability (TDIU) for a single disability.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to September 28, 2009.

3. Entitlement to an effective date prior to September 28, 2009 for the grant of service connection for depression, secondary to cardiovascular disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1972.

This matter was last before the Board of Veterans' Appeals (Board) in August 2010 on appeal of a September 2000 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA). The RO denied the Veteran's claim for TDIU. In November 2005, December 2008, and August 2010, the Board remanded for further development. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that pertinent evidence remains outstanding. Prior to addressing this outstanding evidence, the Board undertakes a summary of this matter in order to clarify the issues on appeal. 

The Veteran contended that he is entitled to TDIU either on the basis of his cardiovascular disabilities, alone, or due to the combined effects of his cardiovascular and psychiatric disabilities.   Prior to December 2011, the Veteran was service connected for cardiovascular disabilities only.  Service connection was not in effect for any psychiatric disabilities until a December 2011 rating action in which the Appeals Management Center (AMC) granted service connection for depression on a secondary basis to cardiovascular disabilities. The AMC assigned a 100 percent disability rating for depression, effective September 28, 2009. Subsequently, the AMC issued a supplemental statement of the case (SSOC) on the issue of entitlement to TDIU. The SSOC stated that "due to the 100 percent evaluation, your claim for TDIU is a moot issue and is considered resolved."  However, the AMC/RO did not address the issue of entitlement to TDIU prior to the grant of 100 percent evaluation effective in September 2009.

In response to the SSOC, the Veteran's authorized representative wrote a post-remand brief characterizing the issue on appeal as entitlement to an effective date earlier than September 28, 2009 for the "award of compensation at the total (100 percent) rate based on individual unemployability (TDIU) as the result of service-connected disabilities." Although the brief plainly references the 100 percent disability rating awarded for depression, it states, again, that the Veteran contends entitlement to TDIU (from the date of his claim) due to impairment from service-connected coronary artery disease, paroxysmal atrial tachycardia, and hypertension. 

The Veteran is appealing a claim of entitlement to a TDIU - he is not presently in receipt of such benefit. He is, however, in receipt of a 100 percent rating for depression. Generally, the award of a 100 percent schedular rating moots the issue of entitlement to TDIU for the period the 100 percent rating is in effect. Herlehy v. Principi, 15 Vet.App. 33 (2001). However, the Court held in Bradley v. Peake, 22 Vet. App. 280, 293 (2008), that "it is possible for a veteran to be awarded TDIU for a single disability and thereafter be awarded disability ratings for other conditions." Here, the Veteran may seek a TDIU on the sole basis of his cardiovascular disabilities despite the 100 percent rating awarded for his depressive disability. The issue of entitlement to a TDIU is not moot and remains on appeal.

The Board has construed the March 2012 brief submitted by the Veteran's representative as a notice of disagreement to the December 2011 rating action. However, the RO has yet to promulgate a statement of the case on the issue of entitlement to an earlier effective date for the grant of service connection for depression. This claim must be remanded to the RO for appropriate development. Manlincon v. West, 12 Vet.App. 238 (1999); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating that veterans have to separately appeal downstream issues). The Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review. See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

The Veteran has claimed that he is unemployable solely as the result of his cardiovascular disabilities. He, through his authorized representative, reiterated this contention in March 2012, but the last VA treatment records within the claims file were generated September 21, 2009. The RO/AMC must obtain subsequently generated VA treatment notes and associate them with the claims file. 

Within the VA treatment notes associated with the claim file are multiple references to employment. In 1995 and 1996, the Veteran spoke to VA health care professionals about his part-time employment. In January 2007 he informed a health care provider simply that he had lost a job. The RO/AMC must request that the Veteran identify his prior employers and then take appropriate steps to have the employers complete a Request for Employment Information. 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Gather any newly generated VA treatment records - after September 21, 2009 - and associate them with the claims file.

2. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Provide him with forms authorizing the release of any outstanding private treatment records. If any records are unavailable, inform the Veteran and request that he submit any copies in his possession.

3. While providing the Veteran with this opportunity to submit additional information, request that he identify his employers during the appellate period.

4. If receiving a response from the Veteran, send a Requests for Employment Information (VA Form 21-4192) to the employers. Seek clarification as to how many hours he worked per week, if any accommodations were made for disability, and why the employment ended.

5. After the above-directed development, issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issue of entitlement to an effective date prior to September 28, 2009 for the grant of service connection for depression, secondary to cardiovascular disabilities. The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal (VA Form 9) must be filed following the RO's issuance of the Statement of the Case. 38 C.F.R. § 20.202 (2011). 

6. AFFORD THE VETERAN THE OPPORTUNITY TO RESPOND TO THE STATEMENT OF THE CASE. IF HE PERFECTS HIS APPEAL, CONDUCT ANY FURTHER APPELLATE PROCEEDINGS AS ARE ESTABLISHED BY RELEVANT STATUTE, REGULATION, AND PRECEDENT.

7. Subsequently, re-adjudicate the Veteran's claim for TDIU, to include the period prior to September 2009, and, if remaining on appeal, the claim for an earlier effective date for depression. NOTE that, under Bradley (cited above), while the 100 percent rating for depression is in effect, the Veteran may not be awarded TDIU based even partially on depression, but he may be eligible for TDIU based solely on his service-connected cardiovascular disabilities - he also may be eligible for TDIU on the basis of cardiovascular disabilities combined with depression for any period in which service connection is in effect for all of those disabilities, but depression is not rated 100 percent disabling. 

8. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue remaining on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


